Citation Nr: 1515574	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-14 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a compensable rating for stress fractures of the left and right knees.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1976 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied entitlement to a compensable rating for the Veteran's left and right knee disabilities.  Thereafter, in a September 2011 rating decision, the RO continued the noncompensable rating. 

The Veteran testified before the undersigned at a Board hearing in September 2014.  A transcript of the hearing has been reviewed and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the September 2014 Board hearing, the appellant reported that he began receiving benefits from the Social Security Administration (SSA) in 2012 or 2013 due, in part, to his service-connected bilateral knee disability.  However the SSA records have not been associated with the claims file.  Accordingly, remand is necessary to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Additionally, the Veteran stated that he receives treatment for his bilateral knee disability at a VA facility.  The most recent records regarding VA treatment are dated in January 2012.  Outstanding treatment records should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

Lastly, during the Board hearing, the Veteran reported that his knee service connection were worsening.  The Board notes the Veteran's last examination for his service-connected bilateral knee disability was conducted in January 2011, over four years ago.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1. Obtain a complete copy of all documents and/or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits.  Any negative search should be noted in the record and communicated to the Veteran.  Efforts to obtain such information should be continued until it is found that further attempts would be futile.  In such case, a memorandum to that effect should be drafted and added to the claims file.

2. Obtain all outstanding VA treatment records for the Veteran's service-connected bilateral knee disability.  Specifically, records from February 2012 to the present should be obtained.

3. Schedule the Veteran for a VA examination to determine the current severity of his service-connected left and right knee disabilities.  The claims file must be reviewed by the examiner and such review must be noted in the examination report.

The examiner should report the ranges of the Veteran's left and right knee extension and flexion in degrees.

The examiner should determine whether the knee disabilities are manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner must also indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's knees, if any.  If instability or recurrent subluxation is present, the examiner must specifically state whether such instability or recurrent subluxation is slight, moderate, or severe.  If instability or recurrent subluxation is not found, the examiner should so state.  

4. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




